DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bappe et al [US 7,904,681 B1] in view of Veluswamy et al [US 2020/0225863 A1].
	As to claim 1, 15, and 18, Bappe et al teach an apparatus comprising: 
a host device comprising a processor coupled to a memory [e.g., Host 1, 501 in figs. 1, 5; “In one embodiment, the medium includes a program for installation and execution on a host computer associated with a storage system containing data to be migrated” in col. 3, lines 2-5];  
the host device being configured to communicate over a network with a storage system [e.g., Network 550, Storage Array 503a, 503b in fig. 5]; 
the host device being further configured: 
to establish a migration session in the host device for migration of a source logical storage device to a target logical storage device [e.g., “FIG. 8 illustrates a flow 
to migrate the source logical storage device to the target logical storage device utilizing a multi-path layer of the host device [e.g., “One embodiment consistent with principles of the invention is a method for enabling migration of data from a source logical volume to a target logical volume in signal communication with the source logical volume” in col. 2, lines 38-41; “In optional stage 810, the data on the target logical volume is synchronized with the data on the source logical volume.  In this stage, data is copied from the source logical volume onto the target logical volume” in col. 8, lines 21-24];
wherein the multi-path layer maintains separate device identities for the respective source and target logical storage devices in conjunction with the migration session [e.g., “Prior to migration in FIG. 6, each pseudoname 611 has been mapped to an identifier of one logical volume 605.  Lines 620 and 625, for example, may respectively represent the mappings before a data migration--specifically, the mapping of pseudoname 611a to source logical volume 605a and the mapping of pseudoname 611b to target logical volume 605b.  Line 620 enables an application 650 to access the data on source logical volume 605a with pseudoname 611a.  During migration, the data 
Though Bappe et al teach logical storage devices accessible utilizing multiple access protocols [e.g., “Each bus 17 can be any of a number of different types of communication links, with the host bus adapter 15 and the storage bus directors 9 being adapted to communicate using an appropriate protocol for the communication bus 17 coupled therebetween.  For example, each of the communication buses 17 can be implemented as a SCSI bus, with the directors 9 and adapters 15 each being a SCSI driver.  Alternatively, communication between the host computer 1 and the storage system 3 can be performed over a Fibre Channel fabric or using iSCSI” in col. 1, lines 37-46], Bappe et al do not explicitly disclose a source logical storage device accessible utilizing a first access protocol to a target logical storage device accessible utilizing a second access protocol different than the first access protocol, wherein the multi-path layer translates one or more commands directed to the composite device in the first access protocol to one or more commands in the second access protocol. However, Veluswamy et al teach a host device being further configured: to establish a migration session in the host device for migration of a source logical storage device accessible 
As to claim 2, the combination of Bappe et al and Veluswamy et al teaches wherein the first access protocol comprises a Small Computer System Interface (SCSI) access protocol and the second access protocol comprises a Non- Volatile Memory Express (NVMe) access protocol [e.g., “The storage area network may be accessed, for example, over a Fibre channel switching fabric using encapsulated SCSI protocols” in col. 6, lines 1-4 of Bappe et al; “At block 104 a transport session (e.g., storage network connectivity session) is established from initiator (for a non-limiting example, iSCSI, used herein to illustrate the data migration process) of the new storage array to the existing storage array target” in paragraph 0021, “For example, SANs can use a variety of communication protocols, including Fibre Channel (FC), Internet Small Computer System Interface (iSCSI)” in paragraph 0002; “The SPDK provides RoCEv1, RoCEv2, iWARP, and traditional iSCSI and FC based front-end transports to access the back-end Peripheral Component Interconnect Express (PCIe) NVMe SSD via fabric, e.g., NVMEoF and SAN based logical units, respectively” in paragraph 0017 of Veluswamy et al].
As to claim 3, the combination teaches wherein the SCSI access protocol comprises a SCSI over Fibre Channel (SCSI-FC) access protocol and the NVMe 
As to claim 4, the combination teaches wherein the source logical storage device and the target logical storage device are both located on the same storage system [e.g., “Although FIG. 5 illustrates the logical volumes 505a and 505b as physical components of different arrays, they may be different logical volumes within the same array consistent with features and principles of the present invention” in col. 6, lines 9-13, “Where the source and target logical volumes are located within a single array, data can be transmitted from the source logical volume to the target logical volume without involving a network or a host” in col. 8, lines 40-43 of Bappe et al].
As to claim 5, the combination teaches wherein the storage system comprises a first storage system that includes the source logical storage device and further wherein the target logical storage device is located on a second storage system, the host device 
As to claim 6, the combination teaches wherein the multi-path layer comprises at least one multi-path input-output driver configured to control delivery of input-output operations from the host device to the storage system over selected paths through the network [e.g., 	MULTI-PATH MAPPING LAYER 303 in fig. 3 of Bappe et al; “Although FIG. 5 illustrates the logical volumes 505a and 505b as physical components of different arrays, they may be different logical volumes within the same array consistent with features and principles of the present invention” in col. 6, lines 9-13 of Bappe et al; “For example, multipath layer effectively functions as a virtual wrapper device around the block layer and enables a virtual device like ‘/dev/mpath01’ to an application that sits above it, whereby the application knows only about this virtual device alone to operate on” in paragraph 0031 of Veluswamy et al].
As to claims 7, 16, and 19, the combination teaches wherein the host device in conjunction with migrating the source logical storage device to the target logical storage device is further configured: to direct the storage system to establish a copy relationship between the source logical storage device and the target logical storage device; to obtain an indication from the storage system that the copy relationship has been established; responsive to the obtained indication, to activate the previously-established 20 migration session with background copying disabled; to start sending 
As to claim 8, the combination teaches wherein directing the storage system to establish a copy relationship between the source logical storage device and the target logical storage device comprises directing the storage system to establish a copy relationship between the source logical storage device and the target logical storage device that when activated causes copying of data from the source logical storage device to the target logical storage device [e.g., “In optional stage 810, the data on the target logical volume is synchronized with the data on the source logical volume.  In this stage, data is copied from the source logical volume onto the target logical volume.  Known replication technology, such as the OPEN REPLICATOR tool for the SYMMETRIX line of disk arrays (available from EMC Corp.), can be used for synchronization” in col. 8, lines 21-27 of Bappe et al].
As to claim 9, the combination teaches wherein the copy relationship is established but is not activated to perform the copying of data from the source logical storage device to the target logical storage device [e.g., “In optional stage 810, the data 
As to claim 11, the combination teaches wherein establishing the migration session in the host device for migration of the source logical storage device to the target logical storage device comprises configuring but not activating the migration session in the host device [e.g., 	“FIG. 8 illustrates a flow chart of an exemplary method for enabling migration of data from a source logical volume to a target logical volume consistent with features and principles of the present invention.  Prior to stage 810, source and target logical volume have been identified and each has been mapped to a pseudoname.  In the example illustrated in FIG. 6, pseudoname 611a has been mapped to source logical volume 605a (i.e., creating line 620) and pseudoname 611b has been mapped to target logical volume 605b (i.e., creating line 625)” in col. 8, lines 4-12 of Bappe et al; “Although FIG. 5 illustrates the logical volumes 505a and 505b as physical components of different arrays, they may be different logical volumes within the same array consistent with features and principles of the present invention” in col. 6, lines 9-13 of Bappe et al; “FIG. 2A further represents the iSCSI initiator session 207, 
As to claims 12, 17, and 20, the combination teaches wherein activating the previously-established migration session with background copying disabled is configured to ensure that any input-output operation sent to the target logical storage device instead of to the source logical storage device will cause corresponding data to be copied from the source logical storage device to the target logical storage device [e.g.,  “For example and with reference to FIG. 2D, the data-in transfer 206 phase, from the existing storage array LUN 205 to the new storage array name-space 215, occurs by way of the existing iSCSI initiator session 207 (represented in a direct simplified form as data-in transfer 206)” in paragraph 0037 of Veluswamy et al].
As to claim 13, the combination teaches wherein the host device is further configured to terminate the activated migration session responsive to completion of the copying of the data of the source logical storage device to the target logical storage device by the storage system, and wherein the source logical storage device is deprecated or repurposed responsive to termination of the activated migration session [e.g., “For example, the user may want to upgrade the technology in a storage system or upgrade the storage system as whole.  The user may want to replace an old device that may be near the end of its expected life” in col. 2, lines 18-23 of Bappe et al; “This migration process first adds ‘/dev/sdm’ (i.e., new name-space path) to the virtual device ‘/dev/mpath01’, so that when ‘/dev/sda’ or ‘/dev/sdb’ gets removed (i.e., when disconnecting the existing storage), the host application will still have access to data via 
As to claim 14, the combination teaches one or more additional host devices each configured to communicate over the network with the storage system, and wherein each of the host devices separately moves from utilization of the source logical storage device to utilization of the target logical storage device [e.g., “Data storage devices such as disk drives 5a-5b may be presented to one or more hosts, such as host computer 1, as a logical volume” in col. 2, lines 6-8, “Alternatively, as shown in FIG. 2, mapping layer could communicate directly with application layer 221 or with some applications within application layer 221” in col. 4, lines 19-21, “For example, host computer 1 can have a single mapping layer and applications can interact with that mapping layer” in col. 5, lines 58-60 of Bappe et al; “That is, customers would likely want their data migration process to be non-disruptive, meaning that the applications that rely on access to the data being migrated would not experience any downtime or substantial delay in the performance of their I/O (input/output) operations” in paragraph 0014, “The host 202 and associated applications do not need to be aware of whether the data is in a traditional SAN storage network or a NVMe-oF storage network” in paragraph 0034 of Veluswamy et al].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bappe et al and Veluswamy et al as applied to claim 9 above, and further in view of Yang [US 2020/0233584 A1].
	As to claim 10, the combination of Bappe et al and Veluswamy et al does not explicitly teach, however Yang teaches wherein the copy relationship is established but is not activated to perform the copying of data from the source logical storage device to the target logical storage device [e.g., “Step S201: When an operating system 114 of a host 101 detects that a storage array 130 is connected to the host 101, the operating system 114 separately sends disk report commands to the storage array 130 by using a plurality of paths between the host 101 and the storage array 130.  The disk report command includes host port information for transmitting the disk report command” in paragraph 0071; “Step S202: The storage array 130 receives the disk report command, obtains the host port information in the disk report command, obtains, based on the host port information and a mapping relationship between a disk code and the host port information, the disk code corresponding to the host port, generates report information for a disk corresponding to the disk code, adds the disk code to the report information, and reports the report information to the host 101” in paragraph 0072; “Step S205: The multipath module 112 sends a disk identifier query command by using a path determined based on the logical path information.  The query command includes the disk code in the report information” in paragraph 0077; “Step S206: The storage array 130 receives the query command, obtains, based on the disk code in the query command, a disk identifier corresponding to the disk code, and reports, by using the path for sending the query command, the disk identifier corresponding to the disk code” .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Obara [US 2004/0158652 A1] teach a data migration from a source logical storage device using a first protocol to a target logical storage device using a second protocol..
Taylor et al [US 6,654,830 B1] teach a multipath layer translating a command in a first access protocol of a source logical storage device to a command in a second access protocol of a target logical storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        10/6/2021